UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File # 000-52727 ELRAY RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0526438 (IRS Employer Identification Number) 3651 Lindell Road, Suite D, Las Vegas, NV 89103 (Address of principal executive offices) (917) 775-9689 (Issuer’s telephone number) Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The issuer had 1,618,579,939 shares of common stock issued and outstanding as of August 10, 2015. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ELRAY REOUSRCES, INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, 2015 2014 ASSETS Current assets: Cash $ 36,921 $ 27,447 Accounts receivable 266,925 168,128 Other receivable 89,736 89,736 Prepaid expenses 14,952 9,952 Total current assents 408,534 295,263 Rent deposit 7,535 7,535 Other assets 5,000 - Intangible assets, net of accumulated amortization 1,830,200 2,408,156 Total assets $ 2,251,269 $ 2,710,954 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ 1,339,514 $ 1,185,763 Accounts payable – related parties 1,018,909 1,065,882 Advances from shareholders 58,491 58,491 Settlement payable 2,175,196 2,194,000 Notes payable 45,429 45,429 Convertible notes payable, net of discounts 2,073,635 1,679,927 Derivative liabilities - note conversion feature 3,366,573 3,960,098 Total liabilities 10,077,747 10,189,590 Commitments and contingencies Shareholders' deficit: Series A preferred stock, par value $0.001, 300,000,000 shares authorized, 0 issued and outstanding - - Series B preferred stock, par value $0.001, 192,000,000 and 280,000,000shares authorized, issued and outstanding, respectively 192,000 280,000 Series C preferred stock, par value $0.001, 10,000,000 shares authorized, 7,083,333 shares issued and outstanding 7,083 2,083 Common stock, par value $0.001, 3,000,000,000 shares authorized, 552,910,513 and 822,932 shares issued and outstanding, respectively 552,910 82,293 Additional paid-in capital 16,443,871 15,609,309 Subscriptions receivable (75,672 ) (163,672 ) Accumulated deficit (24,946,670 ) (23,288,649 ) Total shareholders' deficit (7,826,478 ) (7,478,636 ) Total liabilities and shareholders' deficit $ 2,251,269 $ 2,710,954 See accompanying notes to unaudited consolidated financial statements. 3 ELRAY RESOURCES, INC. Consolidated Statements of Operations (Unaudited) For the Three Months EndedJune 30, For the Six Months EndedJune 30, 2015 2014 2015 2014 Revenues $ 483,372 $ 45,000 $ 614,076 $ 75,000 Operating expenses: General and administrative 365,822 698,757 727,008 1,331,071 Amortization 288,979 288,978 577,956 481,630 Total operating expenses 654,801 987,735 1,304,964 1,812,701 Loss from operations (171,429 ) (942,735 ) (690,888 ) (1,737,701 ) Other income (expense): Interest expense (335,402 ) (644,337 ) (859,880 ) (2,779,596 ) Gain on change in fair value ofderivative liabilities 170,640 86,764 25,264 88,093 Loss on settlement of accounts payable and notes payable (41,843 ) (10,073 ) (132,517 ) (262,478 ) Total other income (expense) (206,605 ) (567,646 ) (967,133 ) (2,953,981 ) Net loss $ (378,034 ) $ (1,510,381 ) $ (1,658,021 ) $ (4,691,682 ) Net loss per common share - basic and diluted $ (0.00 ) (473.18 ) $ (0.03 ) $ (2,066.82 ) Weighted average number of common shares outstanding - basic and diluted 88,897,055 3,192 47,829,094 2,270 See accompanying notes to unaudited consolidated financial statements. 4 ELRAY RESOURCES, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months EndedJune 30, 2015 2014 Cash flows from operating activities: Net loss $ (1,658,021 ) $ (4,691,682 ) Adjustments to reconcile net loss to cash used in operations activities: Stock-based compensation 17,094 306,375 Non-cash debt origination service fees - 157,000 Amortization 577,956 481,630 Amortization of debt discount 782,959 883,384 Non-cash interest expense related to conversion feature of notes payable 42,745 1,795,095 Gain on change in fair value of derivative liabilities (25,264 ) (88,093 ) Loss on settlement of accounts payable and notes payable 132,517 262,478 Changes in operating assets and liabilities: Accounts receivable (98,797 ) (71,425 ) Prepaid expenses (5,000 ) 6,000 Accounts payable and accrued liabilities 160,258 398,686 Accounts payable – related parties 43,027 201,618 Net cash used in operating activities (30,526 ) (358,934 ) Cash flows from financing activities: Proceeds from convertible notes payable 40,000 297,000 Proceeds from notes payable - related parties - 2,500 Common stock issued for cash - 150,000 Net cash provided by financing activities 40,000 449,500 Net increase in cash 9,474 90,566 Cash at beginning of period 27,447 9,097 Cash at end of period $ 36,921 $ 99,663 Supplemental disclosure of cash flows information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Non-cash investing and financing activities: Common stock issued for conversion of debt $ 1,236,586 $ 805,773 Common stock issued to acquire other asset $ 5,000 - Debt discount-fair value of derivative liabilities on notes payableconversion feature $ 40,000 $ 3,089,484 Note issued to acquire intangible $ - $ 3,467,742 Note issued for service fees $ - $ 132,000 See accompanying notes to unaudited consolidated financial statements. 5 ELRAY RESOURCES, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1– BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Elray Resources, Inc. ("Elray" or the "Company"), a Nevada Company formed on December 13, 2006, has been providing marketing and support for online gaming operations. The accompanying unaudited interim consolidated financial statements of Elray Resources, Inc. (“Elray” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s annual report for the year ended December 31, 2014 on Form 10-K filed on April 2, 2015. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year ended December 31, 2014 have been omitted. Reclassification Certain prior period amounts have been reclassified to conform to current period presentation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the balance sheet. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid short-term investments purchased with an original maturity of three months or less to be cash equivalents. Allowance for doubtful accounts The allowance for doubtful accounts reflects our best estimate of probable losses inherent in the accounts receivable balance. The Company determines the allowance based on known troubled accounts, historical experience, and other currently available evidence. As of June 30, 2015 and December 31, 2014, there were no allowances for doubtful accounts. Intangible Assets Intangible assets consist of expenditures for domain names and certain intellectual properties acquired for an online horse racing product the Company is developing. The intangible assets are recorded cost and amortized over estimated useful life of 3 years. Derivative Instruments Derivatives are measured at their fair value on the balance sheet. In determining the appropriate fair value, the Company uses the Black- Scholes-Merton option pricing model. Changes in fair value are recorded in the statement of operations. Debt Discount Debt discount is amortized over the term of the related debt using the effective interest rate method. Revenues Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable. 6 Stock-Based Compensation Stock-based compensation expense is recorded for stock and stock options awarded in return for services rendered. The expense is measured at the grant-date fair value of the award and recognized as compensation expense on a straight-line basis over the service period, which is typically the vesting period. The Company estimates forfeitures that it expects will occur and records expense based upon the number of awards expected to vest. Loss Per Common Share Basic loss per common share has been calculated based on the weighted average number of shares of common stock outstanding during the period. During a loss period, the potentially dilutive securities have an anti-dilutive effect and are not included in the calculation of dilutive net loss per common share. As of June 30, 2015 and 2014, potentially dilutive securities include notes convertible to 39,544,318,889 and 151,433 shares, respectively, of the Company’s common stock. As of June 30, 2015 and 2014, potentially dilutive securities also include preferred stock convertible to 2,363 shares of the Company’s common stock. Subsequent Events Elray evaluated subsequent events through the date these financial statements were issued for disclosure purposes. Recent Accounting Pronouncements In April 2015, the FASB issued an Accounting Standards Update that requires debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts (“ASU 2015-03”). The guidance is effective for annual and interim reporting periods beginning after December 15, 2015, but early adoption is permitted. The Company is currently evaluating the effects of ASU 2015-03 on the consolidated financial statements. Elray’s management does not believe that any other recently issued effective pronouncements, or pronouncements issued but not yet effective, if adopted, would have a material effect on the accompanying financial statements. NOTE 2– GOING CONCERN The accompanying unaudited consolidated financial statements of Elray have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company sustained a net loss of $1,658,021 and utilized cash for operating activities of $30,526 for the six months ended June 30, 2015. The Company had a working capital deficit and stockholders’ deficit of $9,669,213 and $7,826,478, respectively, at June 30, 2015. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. Without realization of additional capital, it would be unlikely for Elray to continue as a going concern.Elray's management plans on raising cash from public or private debt or equity financing, on an as needed basis, and in the longer term, revenues from the gambling business. Elray's ability to continue as a going concern is dependent on these additional cash financings, and, ultimately, upon achieving profitable operations through the development of its gambling business. NOTE 3 – INTANGIBLE ASSETS Intangible assets consisted of the following at June 30, 2015 and December 31, 2014: June 30,2015 December31,2014 Intellectual properties $ 3,467,742 $ 3,467,742 Accumulated amortization (1,637,542 ) (1,059,586 ) Total $ 1,830,200 $ 2,408,156 On January 23, 2014, the Company entered into a Know-How and Asset Purchase Agreement, with Virtual Technology Group, LLC (“VTG”) and Gold Globe Investments Limited (“GGIL”), whereby the Company acquired from VTG and GGIL all of their know-how, intellectual property, software, documentation, designs, work products and database schemas. The purchase price for these assets consisted of a convertible note in the amount of $1.5 million payable to VTG and a second convertible note in the amount of $2.8 million payable to GGIL. 7 NOTE 4 – SETTLEMENT PAYABLE On December 20, 2013, the Company entered into a settlement agreement with Tarpon Bay Partners LLC (“Tarpon”) whereby Tarpon acquired certain notes and accounts payable against the Company in the amount of $2,656,214. Pursuant to the agreement, the Company and Tarpon submitted the settlement agreement to the Circuit Court of the Second Judicial Circuit, Leon County, Florida for a hearing on the fairness of the agreement and the exemption from registration under the Securities Act of 1933 for the shares that will be issued to Tarpon for resale (“Settlement Shares”). 75% of the proceeds less all applicable fees and charges from the resale of the Settlement Shares will be remitted to the original claim holders of the Company (“Remittance Amount”). The Company agreed to issue sufficient shares to generate proceeds such that the aggregate Remittance Amount equals $2,656,214. Additionally, the Company agreed to issue a convertible note of $132,000, maturing in 6 months and convertible to the Company’s common stock at a 50% of the lowest closing bid price for the 20 days prior to the conversion. The settlement agreement was effective on January 27, 2014 when the court granted approval. During the six months ended June 30, 2015, the Company issued Tarpon 85,799,520 common shares which have been sold entirely. Net proceeds from the sale amounted to $5,868 was not yet allocated among the claim holders. As of June 30, 2015, the Company has settlement payable of $2,175,196. NOTE 5 – NOTES PAYABLE Notes payable Notes payable at June 30, 2015 and December 31, 2014 consisted of the following: FinalMaturity InterestRate June 30, 2015 December31, 2014 Morchester International Limited 7/14/12 15 % $ 35,429 $ 35,429 Morchester International Limited 7/14/12 8 % 10,000 10,000 Total $ 45,429 $ 45,429 All of these notes are past due and currently in default. Convertible notes payable Convertible notes payable, at June 30, 2015 and December 31, 2014, consisted of the following: InterestRate June 30, 2015 December31,2014 JSJ Investments, Inc. 10%~12 % $ 135,065 $ 60,670 KBM Worldwide, Inc. 8 % 57,190 140,000 LG Capital Funding, LLC 8 % 37,000 72,000 Tarpon 10 % - 30,475 WHC Capital, LLC 12 % 74,958 75,000 Beaufort Capital Partners, LLC 12 % 16,960 21,000 Tangiers Investment Group, LLC 0%~10 % 85,270 133,000 Darling Capital, LLC 8 % - 25,000 GSM Fund Management, LLC 12 % 50,951 - Auctus Private Equity Fund, LLC 8 % 40,000 40,000 Microcap Equity Group, LLC 10 % 20,000 - Virtual Technology Group, Ltd 0 % 481,500 695,000 Gold Globe Investments Ltd 0 % 2,324,000 2,380,000 Vista Capital Investments, LLC. 12 % 5,800 5,800 Subtotal 3,328,694 3,677,945 Debt discount (1,255,059 ) (1,998,018 ) Total $ 2,073,635 $ 1,679,927 8 JSJ Investments, Inc. On May 31, 2013, the Company entered into a convertible promissory note with JSJ Investments, Inc. (“JSJ”) for $50,000. The note matured on December2, 2013. The note holder has the option to convert the note to common shares in the Company at a discount of 50% of the average closing price over the last 120 days prior to conversion, or the average closing price over the last seven days prior to conversion. As of June 30, 2015, the remaining principal of $10,670 has not been converted. On August 21, 2014, the Company entered into a convertible promissory note with JSJ for $50,000 cash. The note matured on February 21, 2015. Upon the maturity, the note has a cash redemption premium of 150% of the principal amount. The note is convertible to the Company’s common shares at a discount of 60% of the average of the three lowest bids on the twenty days before the date this note is executed, or 60% of the average of the three lowest bids during the twenty trading days preceding the delivery of any conversion notice, whichever is lower. The note is currently in default. On January 20, 2015, the Company entered into a convertible promissory note with JSJ for $40,000. The note bears interest at 12% and matures on July 20, 2015. Upon the maturity, the note has a cash redemption premium of 150% of the principal amount. The note is convertible to the Company’s common shares at 40% of the lowest trading price on the twenty days before the date this note is executed, or 40% of the lowest trading price during the twenty trading days preceding the delivery of any conversion notice, whichever is lower. On January 20, 2015, the Company entered into a convertible promissory note with JSJ for $60,000, which was issued in exchange for a portion of the promissory note issued to VTG on January 23, 2014. The note bears interest at 12% and matures on January 20, 2015. JSJ has the right to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the lowest trading price on the twenty days before the date this note is executed, or 50% of the lowest trading price during the twenty trading days preceding the delivery of any conversion notice, whichever is lower. The Company recorded a loss on extinguishment of debt of $441 related to the exchange. During the six months ended June 30, 2015, JSJ converted $25,605 of its note to 27,590,812 shares of common stock. KBM Worldwide, Inc. On June 26, 2014, the Company entered into a convertible promissory note with KBM Worldwide Inc. (“KBM”) for $32,500. The note matures on March 30, 2015. During the six months ended June 30, 2015, the Company issued 443,583 shares of common stock for the conversion of the entire note and accrued interest of $1,300. On August 12, 2014, the Company entered into a convertible promissory note with KBM for $32,500. The note matures on May14, 2015. During the six months ended June 30, 2015, the Company issued 5,038,153 shares of common stock for the conversion of the note in the amount of $32,500 and accrued interest of $1,300. On October 2, 2014, the Company entered into a convertible promissory note with KBM for $37,500. The note matures on July 7, 2015. During the six months ended June 30, 2015, KBM converted $17,810 of this note to 103,866,845 shares of common stock. On November 10, 2014, the Company entered into a convertible promissory note with KBM for $37,500. The note matures on August 12, 2015. In the event that these notes remain unpaid at that date, the Company will pay default interest of 22%. KBM has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 40% of the average lowest three closing bid prices during the ten trading days prior to the conversion date. LG Capital Funding, LLC On November 10, 2014, the Company entered into a convertible promissory note with LG Capital Funding, LLC (“LG”) for $37,000. The note matures on November 10, 2015. LG has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the average lowest three trading prices during the fifteen trading days prior to the conversion date. On November 10, 2014, the Company entered into a convertible promissory note with for $50,000, which was issued in exchange for a portion of the promissory note issued to VTG on January 23, 2014. The note bears interest at 8% and matures on November10, 2015. LG has the right to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the average lowest three trading prices during the fifteen trading days prior to the conversion date. During the six months ended June 30, 2015, the Company issued 54,696,108 shares of common stock for the conversion of this note in the amount of $35,000 and accrued interest of $909. 9 Tarpon On February 3, 2014, the Company entered into a convertible promissory note with Tarpon in the amount of $132,000. The promissory note was issued on terms of a court granted and approved settlement agreement with Tarpon on January 27, 2014. See Note 4. The note bears interest at 10% and matured on August 3, 2014. Tarpon has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the lowest closing bid price in the 20 trading days prior to the conversion date. For interest that accrues pursuant to this note, the conversion price shall be at $0.001 regardless of the trading price. The conversion price should also be adjusted if the Company issued any shares, prior to the conversion of the note, at a price lower than the conversion price. During the six months ended June 30, 2015, the Company issued 3,311,996 shares of common stock for the conversion of this note in the amount of $30,475 and accrued interest and fees of $7,742. WHC Capital, LLC On September 23, 2014, the Company entered into a convertible promissory note with WHC Capital, LLC (“WHC”) for $75,000. The note bears interest at 12% and matures on September 23, 2015. WHC has the right at any time during the period beginning on the date of this note to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the lowest intra-day trading price during the fifteen trading days prior to the conversion date. During the six months ended June 30, 2015, WHC converted $42 of this note to 844,762 shares of common stock. Beaufort Capital Partners, LLC On September 2, 2014, the Company entered into a convertible promissory note with Beaufort Capital Partners, LLC (“Beaufort”) for $21,000. The note matured on March 2, 2015. Beaufort has the right after the maturity date to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the lowest trading prices during the fifteen trading days prior to the conversion date. Under certain conditions, the conversion price would be reset to $0.0001 or 65% off the lowest price of the previous five trading days. During the six months ended June 30, 2015, the Company issued 808,000 shares of common stock for the conversion of this note in the amount of $4,040. Tangiers Investment Group, LLC On October 13, 2014, the Company entered into a convertible promissory note with Tangiers Investment Group LLC (“Tangiers”) for $55,000. The note matures on October 13, 2015. Tangiers has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 45% of the lowest trading prices during the twenty trading days prior to the conversion date. During the six months ended June 30, 2015, the Company issued 22,750,000 shares of common stock for the conversion of this note in the amount of $2,730. On October 13, 2014, the Company entered into a convertible promissory note with Tangiers for $33,000. The note bears interest at 10% and matures on October 13, 2015. Tangiers has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 45% of the lowest trading prices during the twenty trading days prior to the conversion date. On December 3, 2014, the Company entered into a convertible promissory note with Tangiers for $45,000, which was issued in exchange for a portion of the promissory note issued to GGIL on January 23, 2014. The note matures on December 3, 2015. Tangiers has the right to convert the balance outstanding into the Company’s common stock at a rate equal to 45% of the lowest three trading price during the ten trading days prior to the conversion date. During the six months ended June 30, 2015, the Company issued 34,736,868 shares of common stock for the conversion of this note in the amount of $45,000. Darling Capital LLC On November 6, 2014, the Company entered into a convertible promissory note with Darling Capital LLC (“Darling”) for $25,000. The note matures on August 6, 2015. Auctus has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the average of the lowest three trading prices during the fifteen trading days prior to the conversion date. During the six months ended June 30, 2015, the Company issued 95,115,311 shares of common stock for the conversion of this note in the amount of $25,000 and accrued interest and fees of $11,245. GSM Fund Management LLC On January 30, 2015, the Company entered into an assignment and modification agreement to assign $62,500 of the convertible promissory note of VTG dated January 23, 2014 to GSM Fund Management LLC (“GSM”). The note bears interest at 12% and matures on January 30, 2016. GSM has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the lowest closing bid price in the 15 trading days prior to the conversion date. The Company recorded a loss on extinguishment of debt of $52,364 related to the exchange. During the six months ended June 30, 2015, the Company issued 4,544,144 shares of common stock for the conversion of this note in the amount of $11,549. 10 Auctus Private Equity Fund LLC On November 7, 2014, the Company entered into a convertible promissory note with Auctus Private Equity Fund LLC (“Auctus”) for $40,000. The note matures on August 7, 2015. Auctus has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 50% of the average of the lowest two trading prices during the twenty-five trading days prior to the conversion date. During the six months ended June 30, 2015, the Company issued 3,622,827 shares of common stock for the conversion of accrued interest in the amount of $1,261. Microcap Equity Group, LLC On February 23, 2015, the Company entered into a convertible promissory note with Microcap Equity Group LLC ("Microcap") for $20,000, which was issued in exchange for a portion of the promissory note issued to VTG on January 23, 2014. The note matures on January 23, 2017. Microcap has the right to convert the balance outstanding into the Company’s common stock at a rate equal to 40% of the lower of the lowest bid price during the thirty trading days prior to the conversion date, or the lowest bid price on the day that the converted shares are cleared for physical delivery. The Company recorded a loss on extinguishment of debt of $28,213 related to the exchange. Virtual Technology Group, Ltd On January 23, 2014, the Company entered into a convertible promissory note with VTG for $1,500,000. VTG has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 100% of the average of the closing bid prices for the seven trading days prior to the conversion date when the Company’s shares are traded in the OTCQB or during the ten trading days prior to the conversion date when the Company’s shares are traded on another other exchange. On November 10, 2014, $50,000 of this note was replaced with a note issued to LG. On January 20, January 23 and January 30, 2015, $60,000, $20,000 and $62,500 of this note were replaced with notes issued to JSJ, Microcap and GSM. During the six months ended June 30, 2015, the Company issued 181,330 shares of common stock for the conversion of $71,000 of this note. Gold Globe Investments Ltd On January 23, 2014, the Company entered into a convertible promissory note with GGIL for $2,800,000. GGIL has the right after a period of 180 days to convert the balance outstanding into the Company’s common stock at a rate equal to 100% of the average of the lowest three trading prices during the seven trading days prior to the conversion date when the Company’s shares are traded in the OTCQB or during the ten trading days prior to the conversion date when the Company’s shares are traded on another exchange. On December 3, 2014, $45,000 of this note was replaced with a note issued to Tangiers. During the six months ended June 30, 2015, the Company issued 172,786 shares of common stock for the conversion of $56,000 of this note. Vista Capital Investments, LLC. On April 15, 2014, the Company entered into a convertible promissory note with Vista Capital Investments, LLC (“Vista”) for $250,000. The note has an original issuance discount of $25,000. The note matures 2 years from the date of each payment of the principal from Vista. In the event that the note remains unpaid at maturity date, the outstanding balance shall immediately increase to 120% of the outstanding balance. Vista has the right to convert the outstanding balance into the Company’s common stock at a rate equal to the lesser of $0.008 per share or 60% of the lowest trade occurring during the twenty-five consecutive trading days preceding the conversion date. Due to certain events that occurred during 2014, the conversion price has been reset to $0.005 per share or 50% of the lowest trade occurring during the twenty-five consecutive trading days preceding the conversion date. Pursuant to the agreement, if the conversion price calculated under this agreement is less than $0.01 per share, the principal amount outstanding shall increase by $10,000 (“Sub-Penny”). $25,000 net proceeds was received on April 23, 2014. The remaining fund of this note has not been received. 11 Debt Discount The table below presents the changes of the debt discount during the six months ended June 30, 2015: Amount December 31, 2014 $ 1,998,018 Additions 40,000 Amortization (782,959 ) June 30, 2015 $ 1,255,059 Advances from shareholders On September 5, 2008, Elmside Pty Ltd, a company related to a former director, agreed to an interest free loan of $55,991 to the Company on an as-needed basis to fund the business operations and expenses of the Company until December 9, 2011, the due date of the loan. The note is in default. As of June 30, 2015 and December 31, 2014, the Company also has $2,500 advances from its chief executive officer. NOTE 6 – DERIVATIVE LIABILITIES – NOTE CONVERSION FEATURE Due to the conversion features contained in the convertible notes issued, the actual number of shares of common stock that would be required if a conversion of the note as further described in Note 5 was made through the issuance of the Company’s common stock cannot be predicted, and the Company could be required to issue an amount of shares that may cause it to exceed its authorized share amount. As a result, the conversion feature requires derivative accounting treatment and will be bifurcated from the note and “marked to market” each reporting period through the income statement. The fair value of the conversion future of these notes was recognized as a derivative liability instrument and will be measured at fair value at each reporting period. The Company remeasured the fair value of the instrument as of June 30, 2015, and recorded an unrealized gain of $25,271 for the six months ended June 30, 2015. The Company determined the fair values of these liabilities using a Black-Scholes valuation model with the following assumptions: December31,2014 Various Issuance Date in 2015 June 30,2015 Stock price on measurement date $ 0.6 $0.05~0.15 $ 0.0001 Exercise price $0.24~$0.6 $0.0002~$0.008 $0.00004~$0.0001 Discount rate 0.12 % 0.07%~0.14 % 0.14 % Expected volatility 273 % 273 % 285 % Expected dividend yield 0.00 % 0.00 % 0.00 % The following table provides a summary of the changes in fair value of the derivative financial instruments measured at fair value on a recurring basis using significant unobservable inputs: Fair value at December 31, 2014 $ 3,960,098 Fair value of new financial derivatives 82,745 Increase due to exchange 81,018 Reclassification to equity (732,024 ) Change in fair value of derivative liabilities (25,264 ) Fair value at June 30, 2015 $ 3,366,573 NOTE 7 – COMMITMENTS AND CONTINGENCIES Legal Proceedings From time to time, we may be party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not involved currently in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations. We may become involved in material legal proceedings in the future. 12 Commitments and Contingencies On July 1, 2013, the Company entered into a lease agreement for office space in Australia. The agreement terminates on December 31, 2014 with an option to renew for another year. Rent is $30,000 per year and the Company paid a $7,535 security deposit. The lease is currently on a month-to-month basis. NOTE 8 – RELATED PARTY TRANSACTIONS As of June 30, 2015 and December 31, 2014, loans from Elmside, a shareholder, were $55,991. The loans are currently in default. As of June 30, 2015 and December 31, 2014, the Company had accounts payable of $942,409 and $1,007,382, respectively, to its chief executive officer and a company owned by the chief executive officer for reimbursement of expense and compensation. As of June 30, 2015 and December 31, 2014, the Company also had $2,500 advance from its chief executive officer. On May 15, 2013, the Company entered into an agreement with Jay Goodman, son of the Company’s chief executive officer, to provide consulting services assisting the Company with data segmentation, financial and statistical services. In consideration for such services, the Company pays $3,000 per month to Jay Goodman. As of June 30, 2015 and December 31, 2014, the Company has a $76,500 and $58,500 payable to Jay Goodman, respectively. NOTE 9 – EQUITY On December 16, 2014, the Company’s Board of Directors approved a reverse split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001, at a ratio of 30:1, such that every 30 shares of common stock becomes 1 share of common stock. The reverse stock split of thirty-for-one was effective on January15, 2015 upon approval of shareholders holding a majority of the voting stock. On April 2, 2015, the Company’s Board of Directors approved a reverse split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001, at a ratio of 100:1, such that every 100 shares of common stock becomes 1 share of common stock. The reverse stock split of one hundred-for-one was effective on May 18, 2015 upon approval of shareholders holding a majority of the voting stock. On May 26, 2015, the authorized number of shares of common stock was increased to 3 billion. All share numbers or per share information are presented given the effects of the reverse stock splits. Preferred Stock – Series B On July 1, 2012, the Company authorized the creation of 100,000,000 shares of Series B preferred stock. One share of Series B preferred stock is convertible to 0.01 share of the Company’s common stock and has voting rights of 10:1 with common stock. On September 24, 2012, the authorized Series B Preferred Stock was increased from 100,000,000 to 280,000,000. After a series of reverse stock splits, the Series B Preferred stock is convertible at a rate of 0.0000003 common stock for each Series B Preferred stock. On July 3, 2012, the Company entered into an agreement with Maxwell Newbould to acquire certain assets and intellectual property related to Penny Auction Technology, in exchange for 88,000,000 shares of the Company’s Series B preferred stock. The shares were issued to Gold Globe Investments acting as an escrow agent. The Series B preferred shares are to be held by Gold Globe Investments until such time as the Company concludes its due diligence. The 88,000,000 shares of Series B Preferred stock issued had been recorded at par value of $88,000 with a subscription receivable at the same amount as of December 31, 2014. Subsequent to December31, 2014, the Company terminated this project. The 88,000,000 shares of the Company’s Series B preferred stock was returned to the Company. On July 14, 2013, the Company entered into a 12-month consultancy agreement with VTG to assist the Company in developing marketing and supporting the technology of virtual online horse racing products and to provide the Company the exclusive use right to certain website domains. In consideration for such services and domains, the Company issued 192,000,000 Series B Preferred shares to VTG. The 192,000,000 Series B Preferred stock have been recorded at their estimated market value of $43,031. 13 Preferred Stock – Series C On June 20, 2014, the Company authorized the creation of 10,000,000 shares of Series C preferred stock. The Series C Preferred Series shares were initially convertible at a rate of 100 common shares for each Series C Preferred Share and has voting rights of 1:1 with common stock. After a series of reverse stock splits, the Series C preferred shares are convertible at a rate of 0.0333 common shares for each Series C Preferred Share. On September 18, 2014, the Company entered into an agreement to acquire a 25% interest in Global Tech Software Solutions LLC doing business as Golden Galaxy (“Golden Galaxy”) which operates online casinos. Under the terms of the purchase agreement, the Company is entitled to 1% of the gross wagering generated by Golden Galaxy. In consideration for the purchase, the Company issued 5,000,000 shares of the Company’s Series C preferred stock in June 2015. The Company recorded $5,000 of other asset related to the issuance. On September 18, 2014, the Company entered into an agreement with Yangjiu Xie, owner of Asialink Treasure Limited (“ATL”). Pursuant to the agreement, the Company issued 2,083,333 shares of its Series C preferred stock as part of the consideration to acquire 49% of the outstanding shares of ATL in a series of transactions. The Company has not received the certificate of ownership from ATL. These shares were recorded at their par value of $2,083 with a subscription receivable at the same amount. Common Stock On June 15, 2015, the Company issued 108,564,536 shares of common stock to settle accounts payable of $90,000 to Mr. Goodman. During the six months ended June 30, 2015, the Company issued357,723,525 shares of common stock for the conversion of various convertible notes as follows: (see Note 5) Note holder SharesIssued PrincipalConverted Accrued Interest Converted Issuance for conversion fees JSJ 27,590,812 $ 25,605 $ - $ - KBM 109,348,581 82,810 2,600 - LG 54,696,108 35,000 909 - Tarpon 3,311,996 30,475 567 7,175 Beaufort 808,000 4,040 - - Tangiers 57,486,868 47,730 - - GSM 4,544,144 11,549 - - Darling 95,115,311 25,000 1,170 9,919 Auctus 3,622,827 1,261 - - WHC 844,762 42 - - VTG 181,330 71,000 - - GGIL 172,786 56,000 - - Total 357,723,525 $ 390,512 $ 5,246 17,094 During the six months ended June 30, 2015, the Company issued Tarpon 85,799,520 common shares according to the settlement agreement discussed in Note 4. The shares were valued at $70,303 based on the market price on the issuance date. $18,804 net proceeds from the sale were used to pay the original creditors of the claims Tarpon acquired. The remaining $51,499 was recorded as a loss on debt extinguishment. NOTE 10 – CONCERNTRATION The Company’s revenues for the six months ended June 30, 2015 were from four customers. As of June 30, 2015, the aggregate amount due from these four customers was $356,661 which included $89,736 receivable for expenses paid on behalf of one customer. NOTE 11 – SUBSEQUENT EVENTS Subsequent to June 30, 2015, the Company issued876,111,426 common shares tovarious note holdersfor conversion of $38,012 note principal and $382 accrued interest. Subsequent to June 30, 2015, the Company also issued189,558,000 shares to Tarpon for settlement ofpayables. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion and analysis summarizes the significant factors affecting our consolidated results of operations, financial condition and liquidity position for the six months ended June 30, 2015. This discussion and analysis should be read in conjunction with our audited financial statements and notes thereto included in our Annual Report on Form 10-K for our year-ended December 31, 2014 and the consolidated unaudited financial statements and related notes included elsewhere in this filing. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Forward-looking statements This Quarterly Report on Form 10-Q contains forward looking statements, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources. Investors are cautioned that such forward-looking statements involve risks and uncertainties including without limitation the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii) our plans and results of operations will be affected by our ability to manage growth; and (iii) other risks and uncertainties indicated from time to time in our filings with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We are under no duty to update any of the forward-looking statements after the date of this Report. Overview Elray Resources, Inc. (“Elray” or “Company”) was incorporated in Nevada on December 13, 2006. On February 23, 2011, Elray entered into a Purchase Agreement (the “Splitrock Agreement”) to acquire 100% of the issued and outstanding shares of Splitrock Ventures (BVI) Limited (“Splitrock”), a British Virgin Islands company, as consideration for the issuance of 197 shares of common stock of the Company. Splitrock is in the online gaming business. On the closing date, pursuant to the terms of the Splitrock Agreement, Anthony Goodman, representing the shareholders of Splitrock, acquired the 197 shares of Elray’s common stock, which resulted in a change of control under which 70% of the shares of Elray are now held by the previous shareholders of Splitrock (Share number adjusted for Reverse Stock Split). In accordance with the Splitrock Agreement, Barry J. Lucas resigned as Chairman and Director and Anthony Goodman was elected as a replacement; Neil Crang resigned as Director and Donald Radcliffe and Roy Sugarman were elected as replacements; and Michael J. Malbourne resigned as Secretary and David E Price, Esq. was appointed as a replacement. On December 9, 2011, Elray entered into an Amended Purchase Agreement (“Amended Splitrock Agreement”) which amended certain elements of the Splitrock Agreement originally entered into by the parties of February 23, 2011. Whereas under the Splitrock Agreement, the Company was to acquire 100% of the shares of Splitrock, pursuant to the Amended Splitrock Agreement, the Company shall instead acquire only certain assets and liabilities of Splitrock. As consideration for the acquisition of Splitrock, the Company has issued 197 shares to the shareholders of Splitrock as full consideration therefore. The shares issued resulted in a change of control under which 70% of the shares of Elray were held by the previous Splitrock shareholders immediately after the issuance. The existing officers and directors of Elray resigned and the directors nominated by Splitrock; Messrs. Radcliffe, Sugarman, and Goodman, were elected to the board of Elray. Mr. Goodman was appointed Chief Executive and Chief Financial Officer of Elray. On October 27, 2011, Donald Radcliffe resigned as director and Michael Silverman was appointed as his replacement. As part of the Amended Splitrock Agreement, Elray acquired gaming intellectual property, gaming domains, trademarks and player databases (“Splitrock IP”), and is currently in the process of developing a new online casino utilizing third party software. Elray’s strategy is to provide online gaming to players in markets where such activities are legal. The Company has opened a virtual managed corporate office located in Las Vegas in order to meet potential requirements put forth by lawmakers in pending state and federal legislation. Under the proposed bills, Internet-enabled gaming operations must adhere to strict rules including locally-based operations and technology that allows for IP address restrictions and user age verification. 15 On April 10, 2013, the Company entered into a 12-month consultancy agreement with online casino operator, Universal Technology Investments Limited (“UTI”). The Company would assist in the marketing and support of UTI's online gaming business for a twelve-month term, with a provision to provide additional services as UTI expands their gaming portfolio. On April 1, 2015, the Company agreed with UTI to set aside this existing agreement and entered into a new agreement. The new agreement is based on the usage of the new technology and services by the Company to UTI rather than a fixed monthly fee. The management supported the new agreement as it is beneficial to the Company in many respects. This new agreement will result in larger revenues to the Company and allow the Company to build on its resources whilst generating additional revenues. The new agreement has already generated substantially higher revenues for the Company and solidified the relationship with UTI. The new agreement and resultant increased resources is further strengthening the Company's positioning with respect to being a premier turnkey service provider for online gaming. On July 5, 2013, the Company entered into a License agreement with BetTek Inc. for the promotion and development of their Virtual Horse Racing platform, SIMTV. This product will join the ranks of some of the world's most successful online virtual reality products. On July 14, 2013, the Company entered into a 12-month consultancy agreement with Virtual Technology Group, LLC ("VTG") to assist the Company in developing marketing and supporting the technology of virtual online horse racing products and to provide the Company the exclusive use right to certain website domains. On January 23, 2014, the Company entered into a Know-How and Asset Purchase Agreement, with VTG and Gold Globe Investments Limited, a BVI company (“GGIL”). VTG and GGIL are engaged in the development of web technology and have jointly developed both an E-store and a virtual exchange platform that facilitate trading of virtual items and casino credits as well as bitcoins. The Company acquired these assets to assist the Company to continue to build and support its marketing and support business for online casinos and social games. On April 16, 2014, the Company’s Board of Directors approved a reverse split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001, at a ratio of 10:1, such that every 10 shares of common stock becomes 1 share of common stock. The Company filed a certificate of amendment to effect the reverse stock split of ten-for-one on May 2, 2014. On December 16, 2014, the Company’s Board of Directors approved a reverse split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001, at a ratio of 30:1, such that every 30 shares of common stock becomes 1 share of common stock. The reverse stock split of thirty-for-one was effective on January 15, 2015. On April 2, 2015, the Company’s Board of Directors approved a reverse split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001, at a ratio of 100:1, such that every 100 shares of common stock becomes 1 share of common stock. The reverse stock split of one hundred-for-one was effective on May 18, 2015 upon approval of shareholders holding a majority of the voting stock. All share number or per share information presented gives effect to the reverse stock splits. Plan of Operation Elray is now focused on providing unique IP and Technology to support online gaming operators. In terms of this offering and in addition to its own IP, Elray also utilizes software provided by third party vendors. These third party vendors provide gaming content, CRM systems and certain skilled resources. Elray’s offerings provide increased productivity, competitive advantages and increased customer loyalty. On September 18, 2014, the Company entered into an agreement to acquire a 25% interest in Global Tech Software Solutions LLC doing business as Golden Galaxy (“Golden Galaxy”) which operates online casinos. Under the terms of the purchase agreement, the Company is entitled to 1% of the gross wagering generated by Golden Galaxy. In consideration for the purchase, the Company issued 5,000,000 shares of the Company’s Series C preferred stock. Upon Golden Galaxy achieving revenues of at least $100,000 within the first 6 months of operation, the Company will issue additional 3,000,000 Series C preferred shares. On January 7, 2015, the Company acquired another 23% interest in Global Tech Software Solutions LLC. In consideration for the purchase, the Company will issue 5,000,000 shares of the Company's Series C preferred stock after completion of the due diligence to the satisfaction of the Company. On September 18, 2014, Elray entered into a binding letter of intent with Asia Link Limited (“ATL”). Pursuant to the letter of intent, Elray and ATL would enter into an acquisition agreement in which Elray was to acquire up to 49% of the outstanding shares of ATL. ATL has extensive experience in promoting gaming business in Asia, as well as implementation of Fraud and Risk Control, payment processing and compliance with particular respect to gaming. It is envisaged that the parties will work together in a joint venture to raise capital and contribute expertise with the intention of generating revenues, profits and returning value to shareholders. 16 Elray is currently finalizing due diligence on this transaction and incorporated as part of the due diligence will be an assurance that ATL do not facilitate gaming in any illegal jurisdictions and are fully compliant with all laws pertaining to their current operation. As per above, Elray only support operators that comply with the relevant laws within the jurisdictions in which they operate. Results of Operations Three months ended June 30, 2015 compared to the three months ended June 30, 2014. Revenues We generated $483,372 revenues during the three months ended June 30, 2015 compared to $45,000 for the three months ended June 30, 2014. Revenues for the three months ended June 30, 2015 was related to the management of a casino’s back-office, marketing of a casino and maintenance of a casino’s websites. The increase of the revenue was mainly due to the increase of consulting fees charged to an existing clients and certain one-time consulting projects during the three months ended June 30, 2015. Operating Expenses During the three months ended June 30, 2015 and 2014, general and administrative expenses were $365,822 and $698,757, respectively. The decrease in general and administrative expense was primarily a result of the decrease of consulting fees, commission. Consulting fees were $243,872 and $443,180 for the three months ended June 30, 2015 and 2014, respectively. Commission incurred was $0 and $132,000 for the three months ended June 30, 2015 and 2014, respectively. During the three months ended June 30, 2015 and 2014, depreciation and amortization expense was consistent. Interest Expenses During the three months ended June 30, 2015 and 2014, interest expense was $335,402 and $644,337, respectively. The decrease of interest expense was mainly due to the decrease of interest expense occurred on issuance of convertible debt during the three months ended June 30, 2015. Gain on Change in Fair Value of Derivative Liabilities - Note Conversion Feature Gain on change in fair value of derivative liabilities - note conversion feature was $170,640 for the three months ended June 30, 2015 compared to gain of $86,764 for the three months ended June 30, 2014. The change was primarily resulted from the fluctuation of the Company’s stock price. Loss on Settlement of Accounts and Notes Payable Loss on settlement of extinguishment of debt was $41,843 for the three months ended June 30, 2015 and $10,073 for the three months ended March 31, 2014. The loss was mainly related to the shares issued to Tarpon to settle certain notes payable and accounts payable and loss from extinguishment of VTG notes resulting from certain exchanges. Net Loss We incurred net losses of $378,034 and $1,510,381 for the three months ended June 30, 2015 and 2014, respectively. The decrease of net loss in 2015 was as a result of the items discussed above. Six months ended June 30, 2015 compared to the six months ended June 30, 2014. Revenues We generated $614,076 revenues during the six months ended June 30, 2015 compared to $75,000 for the six months ended June30, 2014. Revenues for the six months ended June 30, 2015 was related to the management of a casino's back-office, marketing of a casino and maintenance of a casino's websites. 17 Operating Expenses During the six months ended June 30, 2015 and 2014, general and administrative expenses were $727,008 and $1,331,071, respectively. The decrease in general and administrative expense was primarily a result of the decrease in consulting fees, commission. Consulting fees were $495,361 and $760,620 for the six months ended June 30, 2015 and 2014, respectively. Commission incurred was $0 and $159,500 for the six months ended June 30, 2015 and 2014, respectively. During the six months ended June 30, 2015 and 2014, depreciation and amortization expense was $577,956 and $481,630, respectively. The increase is because intangible assets were acquired during the six months ended June 30, 2014. Interest Expense During the six months ended June 30, 2015 and 2014, interest expense was $859,880 and $2,779,596, respectively. The decrease of interest expense was mainly due to decrease of interest expense occurred on issuance of convertible debt during the six months ended June 30, 2015. Gain on Change in Fair Value of Derivative Liabilities - Note Conversion Feature Gain on change in fair value of derivative liabilities - note conversion feature was $25,264 for the six months ended June 30, 2015 compared to unrealized gain of $88,093 for the six months ended June 30, 2014. The change was primarily resulted from the fluctuation of the Company's stock price. Loss on Settlement of Accounts and Notes Payable Loss on settlement of accounts and notes payable was $132,517 for the six months ended June 30, 2015 and $262,478 for the six months ended June 30, 2014. The loss was mainly related to the shares issued to Tarpon to settle certain notes payable and accounts payable and loss from extinguishment of VTG notes resulting from certain exchanges. Net Loss We incurred net losses of $1,658,021 and $4,691,682 for the six months ended June 30, 2015 and 2014, respectively. The decrease in net loss in 2015 was as a result of the items discussed above. Liquidity and Capital Resources Our cash used in operating activities for the six months ended June 30, 2015 was $30,526 compared to $358,934 for the six months ended June 30, 2014. The decrease in cash used in operations was primarily attributable to less payments made for professional and consulting fees during the six months ended June 30, 2015. Our cash provided by financing activities for the six months ended June 30, 2015 was $40,000 compared to $449,500 for the six months ended June 30, 2014. The decrease is mainly due to the decrease of proceeds from the issuance of convertible notes payable. Additionally, cash received from common stock issuance was $0 and $150,000, respectively, for the six months ended June 30, 2015 and 2014. Since its inception, the Company has financed its cash requirements from the sale of common stock, issuance of notes and shareholder loans. Uses of funds have included activities to establish our business, professional fees, exploration expenses and other general and administrative expenses. Due to our lack of operating history and present inability to generate sufficient revenues, there is substantial doubt about our ability to continue as a going concern. 18 Material Events and Uncertainties Our operating results are difficult to forecast. Our prospects should be evaluated in light of the risks, expenses and difficulties commonly encountered by comparable development stage companies. There can be no assurance that we will successfully address such risks, expenses and difficulties. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 4. CONTROLS AND PROCEDURES Disclosure controls and procedures As of the end of the period covered by this report (the “Evaluation Date”), the Company carried out an evaluation, under the supervision and with the participation of the Company's Principal Executive Officer and Principal Financial Officer (the “Certifying Officers”) of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in rules 13a-15(e) and 15d-15(e)) under the Exchange Act. Based on that evaluation, the Certifying Officers have concluded that, as of the Evaluation Date, the disclosure controls and procedures in place were not effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act, is recorded, processed, summarized and reported on a timely basis in accordance with applicable rules and regulations. Internal control over financial reporting The Certifying Officers reviewed our internal control over financial reporting (as defined in rules 13a-15(f) and 15d-15(f)) under the Exchange Act as of the Evaluation Date and concluded that no changes occurred in such control or in other factors during the quarter ended June 30, 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 19 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There are no litigation pending or threatened by or against us. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On June 15, 2015, the Company issued 108,564,536 shares of common stock to settle accounts payable of $90,000 to Mr. Goodman. During the six months ended June 30, 2015, the Company issued 357,723,525 shares of common stock for conversions of notes payable andservice fees associated with the conversion. During the six months ended June 30, 2015, the Company issued Tarpon 85,799,520 shares of its common stock according to the settlement agreement discussed in Note 4 to the consolidatedfinancial statements. Subsequent to June 30, 2015, the Company issued 152,750,000 common shares to KBM for conversion of $6,110 note principal, 35,445,165 common shares to JSJ for conversion of $1,772 note principal and 136,012,400 shares to LG for $7,495 principal and $382 accrued interest. Subsequent to June 30, 2015, the Company also issued 71,613,000 shares to Tarpon for settlement payable. The offer and sale of such shares of our common stock were effective in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act of 1933 and in Section 4(2) of the Securities Act of 1933. A legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequent registered under the Securities Act of 1933 or transferred in a transaction exempt from registration under the Securities Act of 1933. ITEM 3. DEFAULTS UPON SENIOR SECURITIES The Company has no senior securities outstanding. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. ITEM 5. OTHER INFORMATION None. 20 ITEM 6. EXHIBITS Number Exhibit Description 3.1 Articles of Incorporation of Elray Resources, Inc.* 3.2 Bylaws of Elray Resources, Inc.* 31.1 Certificate of principal executive officer and principal financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certificate of principal executive officer and principal financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document * Filed as an exhibit to our registration statement on Form SB-2 filed June 11, 2007 and incorporated herein by this reference 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRAY RESOURCES, INC. Date: August 19, 2015 By: /s/ Anthony Goodman Anthony Goodman, President and Chief Financial Officer 22
